DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silverstein et al.
Silverstein et al. (US Pub. No. 2010/0302514 A1) discloses (see annotated Figure 14):

    PNG
    media_image1.png
    588
    566
    media_image1.png
    Greyscale

Regarding claim 1, a light source module (Figure 14, element 100), comprising: a light-collecting lens (Figure 14, element 152), a first light source unit (Figure 14, element 141e), a first light-combining element (Figure 14, element A), a second light source unit (Figure 14, element 140b), a second light-combining element (Figure 14, element B), and a third light source unit (Figure 14, element 140d), wherein the first light source unit (Figure 14, element 141e) is configured to emit a first light beam (Figure 14, element F), the first light-combining element (Figure 14, element A) is disposed in a transmission path of the first light beam (Figure 14, element F) and reflects the first light beam (Figure 14, element F) to the light-collecting lens (Figure 14, element 152), the second light source unit (Figure 14, element 140b) is configured to emit a second light beam (Figure 14, element G), the second light-combining element (Figure 14, element B) is disposed in a transmission path of the second light beam (Figure 14, element G) and reflects the second light beam (Figure 14, element G) to the light-collecting lens (Figure 14, element 152), and the third light source unit (Figure 14, element 140d) is configured to emit a third light beam (Figure 14, element H), wherein the light-collecting lens (Figure 14, element 152) is disposed in a transmission path of the third light beam (Figure 14, element H), wherein an optical axis (Figure 14, element ZC) of the light-collecting lens (Figure 14, element 152) is parallel to a first direction (i.e. direction along the ZC axis in Figure 14), an optical axis of the first light source unit (Figure 14, element 141e) is parallel to a second direction (i.e. direction along the XC axis in Figure 14), the first light source unit (Figure 14, element 141e) and the second light source unit (Figure 14, element 140b) are disposed in an alternating manner in a third direction (i.e. direction along the YC axis in Figure 14), and the first light-combining element (Figure 14, element A) and the second light-combining element (Figure 14, element B) are disposed in an alternating manner in the third direction (i.e. direction along the YC axis in Figure 14), wherein the first direction (i.e. direction along the ZC axis in Figure 14), the second direction (i.e. direction along the XC axis in Figure 14), and the third direction (i.e. direction along the YC axis in Figure 14) are perpendicular to one another (clearly illustrated in Figure 14).
Regarding claims 2 and 15, the first light source unit (Figure 14, element 141e) and the second light source unit (Figure 14, element 140b) are also disposed in an alternating manner in the first direction (i.e. direction along the ZC axis in Figure 14), and the first light-combining element (Figure 14, element A) and the second light-combining element (Figure 14, element B) are also disposed in an alternating manner in the first direction (i.e. direction along the ZC axis in Figure 14).
Regarding claims 3 and 16, the second light beam (Figure 14, element G) reflected by the second light-combining element (Figure 14, element B) is transmitted to the light-collecting lens (Figure 14, element 152) through a space on one side of the first light-combining element (Figure 14, element A) in the third direction (i.e. direction along the YC axis in Figure 14).
Regarding claims 4 and 17, the light source module (Figure 14, element 100) further comprises a third light-combining element (Figure 14, element C) disposed in the transmission path of the third light beam (Figure 14, element H) and reflecting the third light beam (Figure 14, element H) coming from the third light source unit (Figure 14, element 140d) to the light-collecting lens (Figure 14, element 152).
Regarding claims 5 and 18, the first light source unit (Figure 14, element 141e), the third light source unit (Figure 14, element 140d), the first light-combining element (Figure 14, element A), and the third light-combining element (Figure 14, element C) are disposed on a first reference plane (i.e. plane with a 45° angle in the quadrant (ZC, XC)), the second light source unit (Figure 14, element 140b) and the second light-combining element (Figure 14, element B) are disposed on a second reference plane (i.e. plane with a 45° angle in the quadrant (ZC, -XC)), and the first reference plane (i.e. plane with a 45° angle in the quadrant (ZC, XC)) and the second reference plane (i.e. plane with a 45° angle in the quadrant (ZC, -XC)) are arranged in the third direction (i.e. direction along the YC axis in Figure 14).
Regarding claims 6 and 19, the third light beam (Figure 14, element H) reflected by the third light-combining element (Figure 14, element C) is transmitted to the light-collecting lens (Figure 14, element 152) through a space between the first light-combining element (Figure 14, element A) and the first light source unit (Figure 14, element 141e).
Regarding claims 7 and 20, the first light source unit (Figure 14, element 141e) and the first light-combining element (Figure 14, element A) are disposed on a first reference plane (i.e. plane with a 45° angle in the quadrant (ZC, XC)), the second light source unit (Figure 14, element 140b) and the second light-combining element (Figure 14, element B) are disposed on a second reference plane (i.e. plane with a 45° angle in the quadrant (ZC, -XC)), and the third light source unit (Figure 14, element 140d) and the third light-combining element (Figure 14, element C) are disposed on a third reference plane (i.e. plane with a 45° angle in the quadrant (ZC, YC)), wherein the first reference plane (i.e. plane with a 45° angle in the quadrant (ZC, XC)), the third reference plane (i.e. plane with a 45° angle in the quadrant (ZC, YC)), and the second reference plane (i.e. plane with a 45° angle in the quadrant (ZC, -XC)) are sequentially arranged in the third direction (i.e. direction along the YC axis in Figure 14).
Regarding claims 8 and 21, the third light beam (Figure 14, element H) reflected by the third light-combining element (Figure 14, element C) is transmitted to the light-collecting lens (Figure 14, element 152) through a space between the first light-combining element (Figure 14, element A) and the first light source unit (Figure 14, element 141e) and a space on one side thereof in the third direction (i.e. direction along the YC axis in Figure 14).
Regarding claims 9 and 22, the light source module (Figure 14, element 100) further comprises a fourth light source unit (Figure 14, element 141c) and a fourth light-combining element (Figure 14, element D), wherein the fourth light source unit (Figure 14, element 141c) is configured to emit a fourth light beam (Figure 14, element I), and the fourth light-combining element (Figure 14, element D) is disposed in a transmission path of the fourth light beam (Figure 14, element I) and reflects the fourth light beam (Figure 14, element I) to the light-collecting lens (Figure 14, element 152).
Regarding claims 10 and 23, the first light source unit (Figure 14, element 141e), the third light source unit (Figure 14, element 140d), the first light-combining element (Figure 14, element A), and the third light-combining element (Figure 14, element C) are disposed on a first reference plane (i.e. plane with a 45° angle in the quadrant (ZC, XC)), the second light source unit (Figure 14, element 140b), the fourth light source unit (Figure 14, element 141c), the second light-combining element (Figure 14, element B), and the fourth light-combining element (Figure 14, element D) are disposed on a second reference plane (i.e. plane with a 45° angle in the quadrant (ZC, -XC)) are arranged in the third direction (i.e. direction along the YC axis in Figure 14), and the first reference plane (i.e. plane with a 45° angle in the quadrant (ZC, XC)) and the second reference plane (i.e. plane with a 45° angle in the quadrant (ZC, -XC)) are arranged in the third direction (i.e. direction along the YC axis in Figure 14).
Regarding claims 11 and 24, the third light beam (Figure 14, element H) reflected by the third light-combining element (Figure 14, element C) is transmitted to the light-collecting lens (Figure 14, element 152) through a space between the first light-combining element (Figure 14, element A) and the first light source unit (Figure 14, element 141e), and the second light beam (Figure 14, element G) reflected by the second light-combining element (Figure 14, element B) is transmitted to the light-collecting lens (Figure 14, element 152) through a space between the fourth light-combining element D) and the fourth light source unit (Figure 14, element 141c).
Regarding claims 12 and 25, the first light-combining element (Figure 14, element A) and the second light-combining element (Figure 14, element B) are arranged in the third direction (i.e. direction along the YC axis in Figure 14).
Regarding claims 13 and 26, the third light beam (Figure 14, element H) emitted by the third light source unit (Figure 14, element 140d) is transmitted to the light-collecting lens (Figure 14, element 152) through a space between the first light-combining element (Figure 14, element A) and the first light source unit (Figure 14, element 141e) and a space on one side thereof in the third direction (i.e. direction along the YC axis in Figure 14).
Regarding claim 14, a projection device (Figure 3A, element 10), comprising an illumination system (Figure 3A, element 42), a light valve (Figure 3A, element 60), and a projection lens (Figure 3A, element 70), wherein the illumination system (Figure 3A, element 42) is configured to provide an illumination light beam (i.e. light beam emitted by element 42 in Figure 3A), and the illumination system (Figure 3A, element 42) comprises a light source module (element 100), wherein the light source module (Figure 14, element 100) is configured to provide an excitation light beam (i.e. light beam emitted by element 70 in Figure 3A), wherein the light source module (Figure 14, element 100) comprises a light-collecting lens (Figure 14, element 152), a first light source unit (Figure 14, element 141e), a first light-combining element (Figure 14, element A), a second light source unit (Figure 14, element 140b), a second light-combining element (Figure 14, element B), and a third light source unit (Figure 14, element 140d), wherein the first light source unit (Figure 14, element 141e) is configured to emit a first light beam (Figure 14, element F), the first light-combining element (Figure 14, element A) is disposed in a transmission path of the first light beam (Figure 14, element F) and reflects the first light beam (Figure 14, element F) to the light-collecting lens (Figure 14, element 152), the second light source unit (Figure 14, element 140b) is configured to emit a second light beam (Figure 14, element G), the second light-combining element (Figure 14, element B) is disposed in a transmission path of the second light beam (Figure 14, element G) and reflects the second light beam (Figure 14, element G) to the light-collecting lens (Figure 14, element 152), and the third light source unit (Figure 14, element 140d) is configured to emit a third light beam (Figure 14, element H), wherein the light-collecting lens (Figure 14, element 152) is disposed in a transmission path of the third light beam (Figure 14, element H), wherein an optical axis (Figure 14, element ZC) of the light-collecting lens (Figure 14, element 152) is parallel to a first direction (i.e. direction along the ZC axis in Figure 14), an optical axis of the first light source unit (Figure 14, element 141e) is parallel to a second direction (i.e. direction along the XC axis in Figure 14), the first light source unit (Figure 14, element 141e) and the second light source unit (Figure 14, element 140b) are disposed in an alternating manner in a third direction (i.e. direction along the YC axis in Figure 14), and the first light-combining element (Figure 14, element A) and the second light-combining element (Figure 14, element B) are disposed in an alternating manner in the third direction (i.e. direction along the YC axis in Figure 14), wherein the first direction (i.e. direction along the ZC axis in Figure 14), the second direction (i.e. direction along the XC axis in Figure 14), and the third direction (i.e. direction along the YC axis in Figure 14) are perpendicular to one another (clearly illustrated in Figure 14), and the excitation light beam (i.e. light beam emitted by element 70 in Figure 3A) comprises the first light beam, the second light beam, and the third light beam (i.e. light beams corresponding to the light modulation channels 40r, 40g and 4b in Figure 3A), and the excitation light beam (i.e. light beam emitted by element 70 in Figure 3A) forms the illumination light beam (i.e. light beam emitted by element 42 in Figure 3A), the light valve (Figure 3A, element 60) is disposed in a transmission path of the illumination light beam (i.e. light beam emitted by element 42 in Figure 3A) to convert the illumination light beam (i.e. light beam emitted by element 42 in Figure 3A) into an image light beam (i.e. light beam projected on element 80 in Figure 3A), and the projection lens (Figure 3A, element 70) is disposed in a transmission path of the image light beam (i.e. light beam projected on element 80 in Figure 3A) for projecting the image light beam (i.e. light beam projected on element 80 in Figure 3A) out of the projection device (Figure 3A, element 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (CN 211348976 U) discloses a light source module for providing a light beam in a first direction. The light source module comprises a first light source group, a second light source group, a third light source group, a first light combining device, a second light combining device and a fourth light combining device. The emergent surface of the first light source group and the emergent surface of the third light source group are not parallel to the emergent surface of the second light source group. Light emitted by the first light source set is reflected by the first light combining device and the second light combining device and then transmitted in the first direction. Light emitted by the third light source set is reflected by the third light combining device and the fourth light combining device and then transmitted in the first direction. Light emitted by the second light source group is transmitted through the first light combining device and the third light combining device along the first direction. The utility model further provides a projection device comprising the light source module.  According to the light source module and the projection device, the light source module can take good space utilization rate and good heat dissipation effect into consideration.
Chang (US Pub. No. 2021/0247679 A1) teaches an illumination system including first laser light sources, second laser light sources, an optical module, and a light homogenizing element. The first and second laser light sources respectively provide first and second beams. A light spot area formed when the second beams are emitted is different from that formed when the first beams are emitted. The optical module converts the first beams into spot-expanding beams which form a light spot area different from that of the first beams. The light homogenizing element includes a light incident face disposed on transmission paths of the second beams and the spot-expanding beams. A difference between light spot areas formed by the second beams and the spot-expanding beams on the light incident face is less than a difference between light spot areas formed when the second beams and the first beams are emitted. A projection apparatus having the illumination system is further disclosed.
Pan et al. (US Pub. No. 2019/0339602 A1) shows a light source module including a plurality of light combining elements, a plurality of first light emitting elements, and a plurality of second light emitting elements. Each of the light combining elements has a first reflecting surface and a second reflecting surface. Each of the first light emitting elements emits a first illuminating beam, and one of the first reflecting surfaces reflects the first illuminating beam to be transmitted along a light combining direction. Orthographic projections of the light combining elements on a reference plane are connected in sequence, and the reference plane is perpendicular to the light combining direction. Each of the second light emitting elements emits a second illuminating beam, and one of the second reflecting surfaces reflects the second illuminating beam to be transmitted along the light combining direction. In addition, a projector having the light source module is also provided.
Wu et al. (US Pub. No. 2017/0351167 A1) discloses an illumination system of a projection system including a first illumination integrating element, a second illumination integrating element, first light source elements, and second light source elements. The first/second illumination integrating element includes first/second light-reflecting regions separated from each other and located on a first/second plane. The second plane is not parallel to the first plane. The first/second light source elements are adapted to provide first/second light beams respectively. The first/second light-reflecting regions are located on a transmission path of the first/second light beams, and the first/second light beams are adapted to travel along the illumination direction after being reflected by the first/second light-reflecting regions. The illumination system has good optical quality. The projection system has good image quality.
D'Oosterlinck et al. (US Pub. No. 2017/0115554 A1) teaches a light beam projecting arrangement including a first cluster of light sources arranged to provide a first cluster of light beams having a first etendue and a second cluster of light sources arranged to provide a second cluster of light beams having a second etendue, and means for changing the direction of the first cluster and/or the second cluster of light beams. The light sources are arranged so that the total etendue of the first cluster of light beams is substantially equal to the etendue of the second cluster of light beams; and where the means for changing the direction are arranged so that the clusters of light beams are brought into a combined cluster light beam having substantially the same etendue as the larger one of the first etendue and the second etendue.
Huang (US Pub. No. 2012/0275149 A1) shows a light source apparatus comprising an optical module is disclosed. The optical module has a first optical plate and a second optical plate. The first optical plate comprises a first transparent portion and a first reflective portion. The second optical plate comprises a second transparent portion and a second reflective portion. The light source apparatus comprises a first laser array, a second laser array and a third laser array for projecting a first light, a second light and a third light towards the optical module along a first incident direction, a second incident direction and a third incident direction, respectively. The first light passes through the first and second transparent portions to travel along the emergent direction. The second light reflected by the first reflective portion travels along the emergent direction. The third light reflected by the second reflective portion travels along the emergent direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



10/06/2022